Citation Nr: 0007805	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the RO.  

The Board remanded the case in September 1998 for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have current skin disability 
manifested by cystic acne residuals with persistent itching 
and findings consistent with eczema and intertrigo which 
likely had its clinical onset during his period of active 
service.  



CONCLUSION OF LAW

The veteran's cystic acne residuals with persistent itching 
and findings consistent with eczema and intertrigo are due to 
disease or injury which was incurred in his military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 3.303 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes service medical records and current 
medical evidence which indicate that the veteran has a skin 
disorder which initially developed in service.  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The law also provides that a veteran who served in Vietnam, 
and has one of the specified Agent Orange diseases, is 
presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange), and service incurrence for the 
specified diseases will be presumed based on such exposure to 
such agents during Vietnam service.  38 U.S.C.A. § 1116 
(1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999); McCartt v. 
West, 12 Vet. App. 164 (1999).  Aside from these presumptive 
provisions, service connection may be established by 
satisfactory proof of direct service connection.  McCartt, 
supra. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that he has skin disability due to 
exposure to Agent Orange while in the Republic of Vietnam.  

The veteran's service medical records include a report of an 
August 1964 enlistment medical examination which noted the 
condition of his skin as being "normal."  

A January 1966 entry in the veteran's chronological record of 
medical care noted that the veteran was treated for a 
pruritic rash, with swelling, on the right side of his neck.  
The entry noted that the rash appeared to have developed from 
the veteran's neck rubbing on his collar.  

An October 1966 consultation report noted that the veteran 
had first developed acne in early 1965, while in Korea.  The 
report also noted that it had cleared upon his return to the 
United States, but flared in Vietnam.  The report also noted 
that the veteran had developed lesions over his shoulders, 
which had cleared with treatment in Japan, but indicated that 
his face had not healed.  The report noted many small 
inclusion cysts over the veteran's forehead and cheeks and 
very few inflammatory lesions.  

An October 1967 report of separation medical examination 
noted the condition of the veteran's skin as "normal," but 
described the condition of his head, face, neck and scalp as 
"abnormal," with a small sebaceous cyst on his left jaw.  

A September 1969 VA report of medical examination noted that 
no rashes or lesions were present on the veteran's skin.  

A December 1987 VA report of dermatological consultation 
noted that the veteran's records were not available for 
review, but indicated that his "facial condition" had begun 
while he was in Vietnam.  The report also noted that the 
veteran had had acne surgery in Japan.  The examination 
observed the presence of an active cyst and an 8 mm cystic 
pit on the veteran's left cheek, multiple open and closed 
comedones and multiple superficial pitted scars.  The report 
also noted that there were no contractures or limitation of 
motion associated with this disorder.  The report included a 
diagnosis of moderately active acne vulgaris, possibly 
induced tropical acne, and moderate active scarring secondary 
to prior acne.  

A May 1997 VA report of skin examination indicated that the 
veteran's records were not available for review.  The veteran 
reported that his skin disorder had predominantly existed on 
his forearms, groin and peritoneal areas and that the 
disorder started in Vietnam, with continuous itching and 
rashes since.  The report also noted that the veteran 
reported exposure to Agent Orange while in Vietnam and that 
he had developed severe itching and facial lesions that were 
drained in Japan.  Additionally, the report noted that, upon 
examination, there were some eczematous changes and 
hyperpigmentation on his forearm.  The report also noted 
hyperpigmentation in the peritoneal and inguinal areas, 
"presumably as a result of the prior eruptions."  The 
report noted a diagnosis of a 30-year history of persistent 
itching, with limited physical findings, but consistent with 
eczema and intertrigo.  The report noted that there was no 
evidence of changes consistent with chloracne or 
"poretheria."  

A January 1999 VA report of skin diseases examination noted 
that the veteran's records had been reviewed and that his 
skin disorder consisted of a chronic acneform process and a 
generalized itching reaction.  The report noted that, 
according the veteran and his file, the acne process began 
while the veteran was in Korea in 1964 and recurred more 
severely while he was in Vietnam.  The report also noted that 
the veteran had apparently had several acneform lesions 
drained in service.  Additionally, the report noted that the 
veteran had had significant in-service Agent Orange exposure 
and that, since then, he had had periodic flare-ups of acne 
cysts.  The report indicated that, since Vietnam, the veteran 
had generalized itching which was worse at night, in the 
summer and in body fold areas.  

The report also noted that, upon examination, the veteran had 
residual pitted scarring and hyperpigmentation on his face, 
upper back and chest and residual non-inflammatory cystic 
lesions on his scrotum.  The report noted that no periorbital 
comedones or straw-colored cysts were present and that the 
classic manifestations of chloracne were not present, but 
noted that the veteran's exposure to herbicide was far 
removed.  The report also stated that the generalized itching 
process was relatively inactive, with hyperpigmentation 
beneath the breasts, around the neck and in the inguinal and 
perineal areas, and without scarring or limitation of motion.  

The report included diagnoses of a 30-year history of 
persistent itching, with limited physical findings but 
consistent with eczema and intertrigo, and residuals of 
cystic acne.  The report noted that the acne was probably 
either typical acne or tropical acne, without present 
evidence of chloracne.  

As mentioned, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the October 1966 in-service consultation report 
specifically noted that the veteran had developed acne in 
early 1965 while in Korea.  The report also noted that the 
acne had flared and that lesions developed on his shoulders 
in Vietnam.  That report indicated the presence of small 
inclusion cysts, inflammatory lesions and acne.  
Additionally, the January 1999 VA report of examination noted 
residuals of cystic acne and a 30-year history of persistent 
itching and findings consistent with eczema or intertrigo.  
The report also noted that the veteran's file indicated that 
the acne process began in service and observed that he had 
had periodic flare-ups since.  

Although there is no medical evidence of record directly 
attributing the veteran's skin disorder to in-service 
herbicide exposure, the medical evidence does establish that 
his current skin disability manifested by cystic acne 
residuals with persistent itching and findings consistent 
with eczema and intertrigo likely had begun in service.  

Therefore, the Board finds that the preponderance of the 
evidence supports the veteran's claim of service connection.  



ORDER

Service connection for cystic acne residuals with persistent 
itching and findings consistent with eczema and intertrigo is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

